Citation Nr: 1449654	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis; or incapacitating episodes requiring bed rest prescribed by a physician, or associated neurological disorders.


CONCLUSION OF LAW

A rating in excess of 10 percent for lumbar spine sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2010 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  She had VA (fee basis) examinations in September 2010 and June 2012.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's lumbar spine disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of an increased rating for lumbar sprain, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's lumbar spine sprain has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provides the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome [IVDS] Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

On September 2010 VA (fee basis) examination, regarding her lumbar spine disability, the Veteran reported having stiffness, fatigue, spasms, decreased motion, numbness, weakness of the leg, bowel (fecal leakage that occurs less than 1/3 of the day, slight in nature, requiring a pad), and bladder problems (urinates 6 times per day, has urinary frequency at night and urinary urgency).  She did not have paresthesia, obstipation, or incontinence related to her lumbar spine disability.   

She reported experiencing pain of the lumbar spine since the 1989 in-service injury; the pain level was moderate, located on the lower back region and occurred constantly; it travels to her tailbone, and sometimes down her leg.  It is exacerbated by physical activity and standing or sitting over an hour.  It is relieved by rest, Ibuprofen 800mg and cyclobenzaprine 10mg and a heating pad.  She was never hospitalized nor had any surgery for her service-connected lumbar spine disability.  In the past 12 months, her lumbar spine disability had not resulted in any incapacitation.  She is unable to sit at a desk for long periods, (if more than an hour she has to get up stretch and move around).  She cannot do a lot of lifting; and is unable to stand for long periods because pressure in the lower back is painful.  During flare-ups she experiences functional impairment described as pain, speed, and limitation of motion of the joints (unable to bend or lift anything, and unable to sit at a desk for too long when working when pain occurs).  However, she reported that she can walk without limitation, and had not experienced falls due to her spine disability.

On physical examination, her posture and gait were within normal limits.  Her walking was steady; she did not require any assistive device.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was moderate tenderness.  Her spinal contour was preserved; there was guarding (which did not produce abnormal gait).  There was mild weakness.  Muscle tone was normal.  There was negative straight leg raising, bilaterally.  Lasegue's sign was negative; there was no atrophy present in the limbs.  There was no ankylosis.  Flexion of the thoracolumbar spine was to 75 degrees, extension, right and left lateral flexion, and right and left rotation were all to 30 degrees.  There was no change on repetitive motion and there was no additional degree of limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  X-rays of the lumbar spine were within normal limits; the impression was negative lumbar spine.  Neurological examination for the lumbar spine revealed no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The left and right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  Rectal examination was normal.  The diagnosis was lower back sprain.  The examiner noted the subjective factors were pain, weakness, stiffness, numbness, and spasms; the objective factors were tenderness, guarding, weakness, and reduced range of motion.  The effect of the Veteran's lumbar spine disability on her usual occupation is functional impairment due to chronic pain and weakness.  The effect on her daily activity was to avoid strenuous activity, prolonged standing and walking, heavy weight lifting, and carrying.  The examiner further noted that fecal leakage (requiring a pad), and bladder problems reported by the Veteran is less likely as not due to her lumbar spine disability as there is no evidence of disc herniation or IVDS.

An October 2010 report by Dr. Craven shows degenerative disc disease at T12 - L1, and spondylosis at L3-L4.  In her November 2011 notice of disagreement, the Veteran noted various inconsistencies in the September 2010 VA (fee basis) examination.  She points out, inter alia, that her gait and posture are not always normal and changes depending on the condition of her back at the time.  She noted that her back has caused her to miss numerous days from work.  She reported that she had taken 198 hours of sick leave in the last 11 months and had in addition taken "many days" when she took leave without pay due to her back.  She submitted her "Time Account" showing sick time used at her place of employment was 198 hours and that she had 8 hours of sick leave available.

The Veteran was re-examined June 2012 for her lumbar spine disability.  On June 2012 VA (fee basis) examination, she reported that flare-ups impacted the function of her lumbar spine disability in that she has back pain with prolonged standing, squatting or sitting; and she used a special chair at work for comfort.  

On physical examination, range of motion testing revealed forward flexion to 90 degrees or greater with pain at 20 degrees, extension to 30 degrees with pain at 15 degrees, right and left lateral flexion to 30 degrees with pain at 10 degrees, and right and left lateral rotation to 30 degrees with pain at 10 degrees.  There was no change on repetitive motion and there was no additional degree of limitation.  Her gait was within normal limits.  She had localized tenderness or pain to palpation of joints, and/or soft tissue of the thoracolumbar spine, which was further described as lower back paraspinal muscles.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  Muscle strength testing revealed normal findings; there was no muscle atrophy.  Reflex and sensory examinations revealed normal findings.  Straight leg raising test was negative; there was no radicular pain or any other signs or symptoms due to radiculopathy; there was no nerve root involvement.  There were no neurologic abnormalities, such as bowel or bladder problems.  IDVS was noted but there were no incapacitating episodes over the past 12 months due to IVDS.  She did not use an assistive device.  X-ray findings show good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The SI joints were unremarkable.  The impression was negative lumbar spine.  The examiner diagnosed low back strain.  The impact of the Veteran's service-connected lumbar spine disability on her ability to work is back pain with prolonged standing, squatting or sitting.  She uses a special chair at work for comfort. 

The Veteran's lumbar spine disability is shown to have been characterized by pain, as evidenced by range of motion studies September 2010 and June 2012 VA (fee basis) examinations, with forward flexion measuring 75 degrees (September 2010) and not less than 90 degrees (June 2012) and combined range of motion measuring 225 degrees (September 2010) and not less than 240 degrees (June 2012) (even after repetitive movement).  However, the disability is not shown to have been characterized by any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any favorable or unfavorable ankylosis, any incapacitating episodes requiring bed rest prescribed by a physician, or any confirmed associated neurological disorders.  

Regarding muscle spasms, although the Veteran reported having muscle spasms that result in an abnormal gait and posture, when she was examined in 2010 her gait and posture were within normal limits, her walking was steady and she did not require any assistive device.  Moreover, the 2012 examiner noted guarding and/or muscle spasm were present but it did not result in abnormal gait.  Bowel and bladder problems were also reported by the Veteran during the September 2010.  However, the objective findings during that examination (as well as the June 2012 VA examination) revealed no neurologic abnormalities and a rectal examination was normal.  Furthermore, the 2010 examiner opined that fecal leakage and bladder problems reported by the Veteran were less likely as not due to her lumbar spine disability.  Although she reported that due to her service-connected lumbar spine disability, she had missed numerous days from work she has not alleged that she has had an incapacitating episode having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (requiring bed rest prescribed by a physician and treatment by a physician).  Thus, the criteria for a rating in excess of the 10 percent currently assigned have not been met.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205 -07.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned for her lumbar sprain.  The 2010 VA examiner described her weakness as "mild," and the 2012 examiner noted no additional functional loss beyond tenderness and back pain with prolonged standing, squatting, or sitting.  The preponderance of the evidence, including the VA examinations and the Veteran's lay statements, does not support a finding of a higher rating based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement.

Furthermore, the record does not reflect any distinct period of time when the symptoms of the Veteran's lumbar spine disability exceeded those encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted.  Accordingly, the preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.

The Board has considered whether referral for extraschedular consideration is indicated.  The evidence shows that the Veteran's symptomatology includes pain and weakness.  The record does not show any manifestations of, or functional impairment due to, the Veteran's lumbar spine disability not encompassed by the 10 percent rating assigned.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, according to the evidence of record, the Veteran has been employed throughout the appeal period.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for lumbar spine sprain is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


